Nebraska Advance Sheets
	                             IN RE ESTATE OF SHELL	791
	                                Cite as 290 Neb. 791

that stipulation was equivalent of pretrial order and that party
which stipulated to issues to be tried could not complain on
appeal that other issues should have been included).
   We conclude that ADM is bound by its stipulation to limit
the issues in this matter—including on appeal—to its entitle-
ment to the claimed 2010 personal property tax exemption,
thereby excluding consideration of the issue regarding the
hearing officer on appeal. In any event, given the clear pro-
visions of the Act and implementing regulations requiring
rejection of ADM’s untimely claimed exemption, there is no
basis to expect a different outcome at the Department or at
TERC; nor is it reasonable to expect that a ruling contrary to
our decision discussed above would be upheld on appeal to
this court.
                        CONCLUSION
   Because ADM did not timely file its claim for a personal
property tax exemption for the subject property for the year
2010, ADM is not entitled to the exemption, and TERC did not
err when it affirmed the order of the Tax Commissioner which
denied ADM’s protest. Accordingly, we affirm.
                                                  Affirmed.



           In re Estate of Marvin H. Shell, deceased.
    Jane M. Voboril, P ersonal R epresentative of the Estate
      of M arvin H. Shell, deceased, appellee, v. M arvin G.
       Vanosdall, P ersonal R epresentative of the Estate
           of Sharon Vanosdall, deceased, appellant.
                                    ___ N.W.2d ___

                         Filed May 1, 2015.     No. S-14-281.

 1.	 Decedents’ Estates: Appeal and Error. An appellate court reviews probate cases
     for error appearing on the record made in the county court.
 2.	 Decedents’ Estates: Judgments: Appeal and Error. When reviewing questions
     of law in a probate matter, an appellate court reaches a conclusion independent of
     the determination reached by the court below.
 3.	 Wills: Trusts. The interpretation of the words in a will or a trust presents a ques-
     tion of law.
    Nebraska Advance Sheets
792	290 NEBRASKA REPORTS


 4.	 Decedents’ Estates: Taxation. The inheritance tax is a tax on the beneficiary, not
     the decedent.
 5.	 Decedents’ Estates: Wills: Taxation: Intent. A testator who wants to shift the
     burden of the inheritance tax may employ any word or combination of words that
     the testator desires, and a few simple words might be enough to show his or her
     intent. But the direction in the will must be clear and unambiguous in order to
     supplant the statutory pattern.
 6.	 Decedents’ Estates: Taxation: Intent. Any ambiguities about whether a testator
     intended to shift the burden of the inheritance tax are resolved in favor of the
     statutory pattern.

 Appeal from the County Court for Lancaster County:
Matthew L. Acton, Judge. Affirmed.
   Patrick M. Heng, of Waite, McWha & Heng, for appellant.
   Mary Stoughton Wenzel for appellee.
  Heavican, C.J., Wright, Connolly, Stephan, McCormack,
Miller-Lerman, and Cassel, JJ.
   Connolly, J.
                          SUMMARY
   Jane M. Voboril and Sharon Vanosdall are the two benefi-
ciaries of Marvin H. Shell’s will. The distributions to Voboril
and Vanosdall are subject to different amounts of inheritance
taxes, but the county court found that the will expressed
Shell’s intent to treat the taxes as an expense of the estate.
Vanosdall contended that the will does not clearly express this
intent. Therefore, she argued that each beneficiary’s distribu-
tion should bear the inheritance tax allocable to that distri-
bution under the statutory pattern. Because the will shows
Shell’s intent to treat inheritance taxes as an expense of his
estate, we affirm.
                       BACKGROUND
   Shell died in February 2012. Voboril is Shell’s niece.
Vanosdall was Shell’s sister-in-law. At oral argument, coun-
sel for the appellant indicated that Vanosdall died during the
pendency of her appeal. Counsel filed a suggestion of death
and moved to revive the action. We sustained the motion and
substituted the personal representative of Vanosdall’s estate as
the appellant.
                   Nebraska Advance Sheets
	                     IN RE ESTATE OF SHELL	793
	                        Cite as 290 Neb. 791

   The last will and testament of Shell gives one-half of the
residue of the estate to Voboril and one-half to Vanosdall. The
will does not make any general or specific devises or bequests.
Paragraph I directs the payment of expenses and taxes:
         I authorize my Personal Representative to pay from the
      principal of my residuary estate as soon as is practicable,
      all of my debts legally owing at the time of my death
      and/or as allowed in the administration of my estate, the
      expenses of my funeral and last illness, all of the expenses
      of the administration of my estate, including a reasonable
      fee for my Personal Representative. I also authorize my
      Personal Representative to pay from my probate estate,
      without contribution or reimbursement from any person,
      all inheritance, legacy or estate taxes, including interest
      and penalties thereon, payable by reason of my death with
      respect to property passing under my Will, or otherwise,
      including any property held by me jointly with any per-
      son with right of survivorship and any collateral taxes on
      property passing by this Will.
The will nominates Voboril to serve as the personal
representative.
   Voboril applied for informal probate of the will in February
2012. The county court found that the will was the original,
duly executed, and unrevoked last will and testament of Shell.
The court issued a statement of informal probate and appointed
Voboril as the personal representative.
   Voboril filed inventories listing about $204,000 of “Probate
Items” and $1,083,000 of “Non-probate Items.” The nonpro-
bate property consisted of several “Annuities” owned by Shell
with payable-on-death designations in favor of Voboril and
Vanosdall. The court entered an order determining and assess-
ing inheritance tax which stated that Voboril owed $64,900.80
of inheritance taxes and Vanosdall owed $7,103.57.
   Voboril petitioned for a complete settlement. The account-
ing Voboril submitted included “Nebraska Inheritance Tax
payment $72,004.37” as an expense of the estate. By treating
inheritance taxes as an expense of the estate, Voboril effec-
tively subtracted an equal amount from her and Vanosdall’s
distributions. Vanosdall filed an objection, asserting that the
    Nebraska Advance Sheets
794	290 NEBRASKA REPORTS



submitted accounting and distribution schedule made “deduc-
tions for the Nebraska State Inheritance Tax and other distri-
butions contrary to both the Will and the current Nebraska
State Law.”
   At the hearing on the petition for complete settlement,
Voboril’s lawyer argued that paragraph I of the will showed
Shell’s intent to treat inheritance taxes “as any other type of
expense of the administration.” The court entered an order to
“resolv[e] a question of inheritance tax in the administration
of the estate.” Because the will made a “specific reference to
inheritance tax,” the court found that it clearly and unambigu-
ously expressed Shell’s intent to pay inheritance taxes “from
the assets of the estate.”
   The court entered an order for complete settlement approv-
ing Voboril’s accounting—which treated inheritance taxes as an
expense of the estate—and the distribution schedule.
                   ASSIGNMENT OF ERROR
   Vanosdall assigned, consolidated, that the court erred by
finding that the will clearly and unambiguously showed Shell’s
intent to treat inheritance taxes as an expense of the estate.
                   STANDARD OF REVIEW
   [1-3] An appellate court reviews probate cases for error
appearing on the record made in the county court.1 When
reviewing questions of law in a probate matter, an appellate
court reaches a conclusion independent of the determination
reached by the court below.2 The interpretation of the words in
a will or a trust presents a question of law.3
                          ANALYSIS
   Vanosdall argued that the court erred by treating inheritance
taxes “as an expense of the estate prior to any distribution.”4
Instead, she contended that Voboril, as personal representative,

 1	
      In re Estate of Odenreider, 286 Neb. 480, 837 N.W.2d 756 (2013).
 2	
      Id.
 3
Mart. v. Ullsperger, 284 Neb. 526, 822 N.W.2d 382 (2012).
 4	
      Brief for appellant at 7.
                        Nebraska Advance Sheets
	                          IN RE ESTATE OF SHELL	795
	                             Cite as 290 Neb. 791

should subtract inheritance taxes from Vanosdall’s and Voboril’s
distributions “in proportion to the actual tax rate that each
would be taxed on the amounts [she] receive[s].”5 Vanosdall
argued that treating inheritance taxes as an expense of the
estate runs afoul of the will’s instruction to pay inheritance
taxes “without contribution or reimbursement from any per-
son.” Voboril responds that the will expresses Shell’s intent
that “his estate be equally divided between two people after the
payment of all expenses of the estate.”6
   Chapter 77, article 20, of the Nebraska Revised Statutes
imposes inheritance taxes on a beneficiary’s distribution based
on the beneficiary’s relationship to the decedent.7 Neither party
disputes that the portion of Vanosdall’s distribution in excess of
$40,000 is taxed at 1 percent8 and that the portion of Voboril’s
distribution in excess of $15,000 is taxed at 13 percent.9
Generally, the fiduciary charged with distributing a decedent’s
property deducts the inheritance taxes from that property.10
But under Neb. Rev. Stat. § 77-2038 (Reissue 2009), “the
decedent’s will may provide direction for the apportionment of
the taxes.”
   [4-6] The inheritance tax is imposed on the beneficiary’s
right to receive a portion of the decedent’s property.11 It is
therefore a tax on the beneficiary, not the decedent.12 A testa-
tor who wants to shift the burden of the tax may employ any
word or combination of words that the testator desires, and a
few simple words might be enough to show his or her intent.13
But the direction in the will must be clear and unambiguous

 5	
      Id. at 8.
 6	
      Brief for appellee at 3 (emphasis in original).
 7	
      See, Neb. Rev. Stat. §§ 77-2004 and 77-2005 (Reissue 2009); Nielsen v.
      Sidner, 191 Neb. 324, 215 N.W.2d 86 (1974).
 8	
      See § 77-2004 and Neb. Rev. Stat. § 77-2005.01(1) (Reissue 2009).
 9	
      See § 77-2005.
10	
      Neb. Rev. Stat. § 77-2011 (Reissue 2009).
11	
      In re Estate of Smatlan, 1 Neb. Ct. App. 295, 501 N.W.2d 718 (1992).
12	
      Id.
13	
      Stuckey v. Rosenberg, 169 Neb. 557, 100 N.W.2d 526 (1960).
    Nebraska Advance Sheets
796	290 NEBRASKA REPORTS



in order to supplant the statutory pattern.14 Any ambiguities
are resolved in favor of the statutory pattern.15
   Consistent with these principles, we have held that language
in a will directing the personal representative to pay “‘my’”
debts, expenses, and “‘taxes’” is not an effective “apportion-
ment clause.”16 But we have determined that clauses expressly
referring to estate and inheritance taxes and directing that they
be paid from the residuary estate are sufficient to supplant
statutory apportionment methods.17
   We conclude that paragraph I of the will clearly shows
Shell’s intent to treat inheritance taxes as an expense of the
estate, instead of a tax proportionally borne by the benefici­
aries under the statutory pattern. The will expressly refers to
inheritance taxes and directs that they be paid “from my pro-
bate estate.” Generally, courts have concluded that language
directing the executor to pay estate and inheritance taxes exon-
erates the beneficiaries of their tax burden.18 Furthermore, the
sentence in question immediately follows a direction to pay
Shell’s debts, the expenses of his funeral, and the expenses of
the administration of his estate. Coupling a direction to pay
estate and inheritance taxes with a direction to pay the testa-
tor’s debts, funeral expenses, and administration costs shows
the testator’s intent to pay the taxes “‘off the top.’”19

14	
      Nielsen v. Sidner, supra note 7; In re Estate of Smatlan, supra note 11.
      See, also, In re Estate of Eriksen, 271 Neb. 806, 716 N.W.2d 105 (2006);
      Naffziger v. Cook, 179 Neb. 264, 137 N.W.2d 804 (1965).
15	
      Nielsen v. Sidner, supra note 7; In re Estate of Smatlan, supra note 11.
      See, also, In re Estate of Eriksen, supra note 14.
16	
      In re Estate of Eriksen, supra note 14, 271 Neb. at 809, 716 N.W.2d at
      108. See, also, Nielsen v. Sidner, supra note 7; Naffziger v. Cook, supra
      note 14; In re Estate of Smatlan, supra note 11.
17	
      See, Wondra v. Platte Valley State Bank & Trust Co., 194 Neb. 41,
      230 N.W.2d 182 (1975); Gretchen Swanson Family Foundation, Inc. v.
      Johnson, 193 Neb. 641, 228 N.W.2d 608 (1975). See, also, Rasmussen v.
      Wedge, 190 Neb. 818, 212 N.W.2d 637 (1973).
18	
      Annot., 69 A.L.R. 3d 122 (1976). See, e.g., In re Estate of Roser, 128 Ill.
      App. 3d 411, 470 N.E.2d 1135, 83 Ill. Dec. 715 (1984).
19	
      See University of Louisville v. Liberty Nat. Bank & T. Co., 499 S.W.2d
288, 289 (Ky. App. 1973).
                         Nebraska Advance Sheets
	                            IN RE ESTATE OF SHELL	797
	                               Cite as 290 Neb. 791

   Contrary to Vanosdall’s argument, treating inheritance taxes
as an expense of the estate does not result in a “contribution”
or “reimbursement” under the terms of the will. In the context
of estate and inheritance taxes, the terms “contribution” and
“reimbursement” might refer to the equitable apportionment
of estate taxes,20 the apportionment of estate and inheritance
tax liability between probate and nonprobate property,21 or
attempts by fiduciaries or beneficiaries who paid more than
their share of estate or inheritance taxes to recover the amount
of overpayment from other beneficiaries or the estate.22 So,
Shell’s direction to pay inheritance and estate taxes “with-
out contribution or reimbursement” shows his intent to avoid
the sometimes complicated prorating of such taxes between
fiduciaries, beneficiaries, and probate and nonprobate assets
by simply treating inheritance taxes as an expense of the pro-
bate estate.23 Other courts interpreting similar language have
reached like conclusions.24
                        CONCLUSION
   We conclude that the will expresses Shell’s intent to treat
inheritance taxes as an expense of the estate.
                                                  Affirmed.

20	
      See National Newark & Essex Bank v. Hart, 309 A.2d 512 (Me. 1973).
21	
      See, Oviatt v. Oviatt, 24 Ohio Misc. 98, 260 N.E.2d 136 (Ohio Prob.
      1970); Cornwell v. Huffman, 258 N.C. 363, 128 S.E.2d 798 (1963); Matter
      of Durkee, 183 Misc. 382, 47 N.Y.S.2d 721 (N.Y. Sur. 1944).
22	
      See, I.R.C. § 2205 (2012); 47B C.J.S. Internal Revenue § 512 (2015); 47C
      C.J.S. Internal Revenue § 745 (2015); 85 C.J.S. Taxation § 2032 (2010).
23	
      See In re Estate of Williams, 366 Ill. App. 3d 746, 853 N.E.2d 79, 304 Ill.
      Dec. 547 (2006).
24	
      See, Bunting v. Bunting, 60 Conn. App. 665, 760 A.2d 989 (2000); Estate
      of Flanigan v. Flanigan, 175 Colo. 499, 488 P.2d 897 (1971). See, also,
      In re Poffenbarger, 40 Misc. 3d 482, 961 N.Y.S.2d 731 (N.Y. Sur. 2013);
      Landmark Trust Co. v. Aitken, 224 Ill. App. 3d 843, 587 N.E.2d 1076, 167
Ill. Dec. 461 (1992).